Case 6:19-cv-00447-PGB-EJK Document 48 Filed 07/30/19 Page 1 of 1 PageID 172



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


MARY BEATTIE,

                       Plaintiff,

v.                                                     Case No: 6:19-cv-447-Orl-40EJK

LIFE INSURANCE COMPANY OF
NORTH AMERICA,

                       Defendant.
                                        /

                                        ORDER

      This cause comes before the Court on the parties’ Joint Stipulation of Dismissal

with Prejudice. (Doc. 47). The stipulation of dismissal is self-executing pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). See Anago Franchising, Inc. v. Shaz, 677

F.3d 1272, 1278 (11th Cir. 2012). The Complaint is DISMISSED WITH PREJUDICE. The

Clerk of Court is DIRECTED to terminate any pending deadlines and close the file.

      DONE AND ORDERED in Orlando, Florida on July 30, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
